                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,    :
                             :                 DEFENDANT ADOLFO LACOLA’S
                  PLAINTIFF, :                 SENTENCING MEMORANDUM
                             :
          vs.                :                 1:19-cr-00187-MKB
                             :
ADOLFO LACOLA, ET AL,        :
                             :
                             :
               DEFENDANT.


       Defendant Adolfo LaCola respectfully submits this sentencing memorandum for

consideration for his sentencing now scheduled for March 12, 2021 at 9:00 a.m. before the

Honorable Chief Judge Margo K. Brodie.

                   Preliminary Statement about Evidence at the Sentencing

       As to certain facts recited herein about Mr. LaCola’s involvement in the crimes charged,

most of them can be shown by the undercover recordings that the government has produced in

this case. And if there is any disagreement about these facts, the applicable recordings can be

played at the sentencing hearing.

                                           Introduction

       On September 18, 2020, Mr. LaCola pled guilty to Count 1 for Cocaine Distribution

Conspiracy and to Count 2 for Money Laundering Conspiracy of the Superseding Indictment.

Mr. LaCola has taken responsibility for his conduct both before and after his arrest and, while

very serious, Mr. LaCola’s limited role in the conspiracy along with the circumstances set forth

herein, including Mr. LaCola’s lack of a prior criminal record and his eligibility for application

of the safety valve provision, we respectfully submit that he should be sentenced below the




                                                 1
statutory minimum for these offenses. In light of all the factors considered on sentencing,

including that of the 22 months that Mr. LaCola has been incarcerated at the Metropolitan

Detention Center (“MDC”) in Brooklyn, fully 12 months have been during COVID-19 and thus

with the debilitating restrictions the pandemic has required, the defense respectfully submits that

time-served or no more than a three-year sentence is appropriate in this case.

                                      Sentencing Standard

       This Court should impose a sentence “sufficient but not greater than necessary” to

achieve the statutory purposes of punishment, as outlined in 18 U.S.C. §3553(a), under the

principles enumerated in United States v. Booker, 543 U.S. 220 (2005) and its progeny. See,

Gall v. United States, 128 S.Ct. 586 (2007); Kimbrough v. United States, 128 S.Ct. 558 (2007);

United States v. Crosby, 397 F.3d 103, 111 (2d Cir. 2005) The Court should consider the

applicable, non-binding Sentencing Guidelines (18 U.S.C. § 3553(a)(4)) and the factors

articulated under 18 U.S.C. § 3553(a)(2). These will each be discussed separately below.

                                   SENTENCING FACTORS

       I.      Mr. LaCola Should Be Sentenced Below the Mandatory Minimum and
               Guidelines Range

       A. The Safety Valve Exception

       Pursuant to 18 U.S.C. § 3553(f) and its implementing guideline, U.S.S.G. § 5C1.2,

courts may impose lesser sentences, providing a “safety valve” from mandatory minimum

sentences in some drug cases, if five criteria are satisfied. United States v. Gaskin, 364 F.3d

438, 469 (2d Cir. 2004) Pursuant to section 3553(f), in cases involving certain drug offenses,

courts may, under certain circumstances, impose a sentence “without regard to any statutory

mandatory minimum sentence.” 18 U.S.C. § 3553(f). Section 3553(f) sets out the following

requirements a defendant must satisfy in order to be safety valve-eligible:



                                                 2
       (1) the defendant does not have--
               (A) more than 4 criminal history points, excluding any criminal history points
               resulting from a 1-point offense, as determined under the sentencing guidelines;
               (B) a prior 3-point offense, as determined under the sentencing guidelines; and
               (C) a prior 2-point violent offense, as determined under the sentencing
               guidelines;
       (2) the defendant did not use violence or credible threats of violence or possess a
       firearm or other dangerous weapon (or induce another participant to do so) in
       connection with the offense;
       (3) the offense did not result in death or serious bodily injury to any person;
       (4) the defendant was not an organizer, leader, manager, or supervisor of others in the
       offense, as determined under the sentencing guidelines and was not engaged in a
       continuing criminal enterprise, as defined in section 408 of the Controlled Substances
       Act; and
       (5) not later than the time of the sentencing hearing, the defendant has truthfully
       provided to the Government all information and evidence the defendant has concerning
       the offense or offenses that were part of the same course of conduct or of a common
       scheme or plan, but the fact that the defendant has no relevant or useful other
       information to provide or that the Government is already aware of the information shall
       not preclude a determination by the court that the defendant has complied with this
       requirement.

       Information disclosed by a defendant under this subsection may not be used to enhance
       the sentence of the defendant unless the information relates to a violent offense.

18 U.S.C.A. § 3553; United States v. Kissi, 469 F. Supp. 3d 21, 34–35 (E.D.N.Y. 2020)

       Mr. LaCola meets all five criteria for safety valve eligibility:

       1. Mr. LaCola has zero criminal history points.

       2. Mr. LaCola did not use violence or credible threats of violence or possess a firearm

          or other dangerous weapon (or induce another participant to do so) in connection

          with the offenses.

       3. The offenses did not result in death or serious bodily injury to any person.

       4. Mr. LaCola was not an organizer, leader, manager, or supervisor of others in the

          offense.

       5. Mr. LaCola has truthfully provided to the Government all information and evidence

          the defendant has concerning the offenses.



                                                 3
       B. Mr. LaCola Qualifies for the Safety Valve Two-Level Downward Adjustment

       Mr. LaCola qualifies for the safety valve and a two-level downward adjustment which

permits this Court to consider a sentence below the mandatory five years on the cocaine

distribution conspiracy count. See, 18 U.S.C.A. § 3553; U.S.S.G. §§ 5C1.2(a); 2D1.1(b)(18).

       As to the first three criteria, Mr. LaCola’s lack of criminal record and no use of violence

or threats are clear on the record and undisputed. (Mr. LaCola has no history of violence

whatsoever.)

       As to the fourth factor, Mr. LaCola was not a leader/organizer, as acknowledged by the

government and at paragraphs 17 and 18 of the Presentence Investigation Report (“PSR” herein).

“A defendant may properly be considered a manager or supervisor if he exercised some degree

of control over others involved in the commission of the offense ... or played a significant role in

the decision to recruit or to supervise lower-level participants.” United States v. Burgos, 324 F.3d

88, 92 (2d Cir. 2003) Factors the court should consider include the exercise of decision-making

authority, the nature of participation in the commission of the offense, the recruitment of

accomplices, the claimed right to a larger share of the fruits of the crime, the degree of

participation in planning or organizing the offense, the nature and scope of the illegal activity,

and the degree of control and authority exercised over others. See, U.S.S.G. 3B1.1, Application

Note 4. This adjustment does not apply to a defendant who merely suggests committing the

offense. Id.

       The evidence offered against Mr. LaCola shows that the confidential informant asked Mr.

LaCola about money laundering and Mr. LaCola said he would see if he could find someone

who could do it. Mr. LaCola did not know how to launder himself and did not direct that

operation. He asked Patrick Tidalgo if he could do it and Tidalgo decided to work with the




                                                  4
confidential informant. Mr. LaCola’s was to get a small cut for connecting and assisting the

parties. But he actually never received anything from the 10% commission kept by Mr. Tidalgo

and he did not control how others got paid. On the first transaction (6/26/2018), Mr. LaCola

received the money, counted it, and dropped it off for Mr. Tidalgo to launder through Mr.

Tidalgo’s company, Vape Works, LLC. On the second transaction (9/30/18), Mr. LaCola came

by the room of the confidential informant early and discussed that he was continuing to pursue

the legal marijuana industry in California and he wanted out of this operation. Mr. Tidalgo

showed up later after Mr. LaCola left and confirmed the same to the confidential informant, that

Mr. LaCola wanted out and was afraid of losing his license to do legitimate business in

California. Mr. Tidalgo then counted the money with the confidential informant that Tidalgo

agreed to launder for this second transaction. (PSR ¶ 14) Mr. LaCola was not the leader.

Likewise, Mr. LaCola was not running the cocaine operation. He invested money with Carlos

Madrid expecting a return and made introductions thinking he might get a payment, but he was

not controlling the transactions. Mr. LaCola was otherwise involved with exchanging some

small cocaine samples between the parties. He was the “low-level guy,” asking questions about

how things worked, explaining his lack of experience with cocaine, and taking direction from

others, all as is demonstrated on the undercover recordings. Mr. LaCola connected parties who

had their own services to offer from which they could potentially financially benefit; he did not

control or direct any of them. Compare, e.g., United States v. Burgos, 324 F.3d 88, 90 (2d Cir.

2003)(“The nature of this transaction itself does not bespeak control. Dyckman offered his

services to Alejo (via Dominguez) as a broker of stolen checks and furnished a cash incentive for

Alejo's thefts; but there is no evidence that Dyckman directed Alejo (or anyone else) to steal

checks, or conditioned payment on any further acts by Alejo, or directed Alejo to call Infanti to




                                                 5
find out the status of the final check.”) Neither Mr. Tidalgo or Mr. Madrid were subordinate to or

managed by Mr. LaCola.

        Being equals or partners in the crime is insufficient to qualify Mr. LaCola as a

leader/organizer as well. See, United States v. Greenfield, 44 F.3d 1141, 1146 (2d Cir.

1995)(organizer enhancement inapplicable where participants in scheme are equals) citing

United States v. Katora, 981 F.2d 1398, 1402–03 (3d Cir. 1992)(“The district court's findings

that Katora and Squire shared responsibility for creating and carrying out the fraud do not

indicate that either Katora or Squire organized the other”… section 3B1.1 cannot enhance the

sentences of a “duo when they bear equal responsibility for “organizing” their own commission

of a crime”)1

        As to the fifth requirement, the government does not dispute that Mr. LaCola was fully

truthful on all conduct – the offenses charged and the obstruction after arrest. His prior bad

conduct and deception after his arrest does not render Mr. LaCola ineligible for the safety valve

where he has fully disclosed and taken responsibility for his conduct. See, United States v.

Schreiber, 191 F.3d 103, 108–09 (2d Cir. 1999)(“we join other circuits to hold that lies and

omissions do not disqualify a defendant from safety valve relief so long as the defendant makes a

complete and truthful proffer not later than the commencement of the sentencing hearing”);

United States v. Jeffers, 329 F.3d 94, 98-99 (2d Cir. 2003)(“We find no basis for concluding that

a defendant's perjury at trial can disqualify him from safety valve eligibility at the threshold. . .

the language of the statute allows for no such per se disqualification … [and] a defendant's

perjury is accounted for in the enhancement for obstruction of justice under U.S.S.G. § 3C1.1);

Viera v. U.S., 832 F. Supp. 2d 222, 228 (E.D.N.Y. 2011)(Vitaliano, J.)( Schreiber and Jeffers

1
        U.S.S.G. 5C1.2, Application Note 5: “Organizer, leader, manager, or supervisor of others in the
offense, as determined under the sentencing guidelines,” as used in subsection (a)(4), means a defendant
who receives an adjustment for an aggravating role under § 3B1.1 (Aggravating Role).


                                                    6
“together hold that if a defendant makes a complete and truthful proffer at the start of his

sentencing hearing, he complies with the fifth factor for a safety valve reduction even if he had

previously committed perjury or lied to the government or obstructed its investigation.”);

Betancourt v. U.S., 10-CR-905-LTS, 2019 WL 1953930, at *4 (S.D.N.Y. May 1,

2019)(“previous dishonesty does not render him ineligible for the safety valve if he truthfully

and fully discloses his role in the offense prior to sentencing”).

       Here, not only has the obstruction enhancement been applied without challenge (PSR ¶¶

21, 36), but Mr. LaCola was remanded for his conduct and has been incarcerated for the last 22

months where, since MDC’s response to COVID-19 last year in March 2020, he has regularly

been on periods of lockdown, unable to leave his cell or contact his family or counsel for

extended periods of time as he otherwise would be in normal circumstances. Moreover, the

policy behind the safety valve seeks to encourage defendants to come clean and cooperate, even

those like Mr. LaCola (who were out on bail and screwed up big time), as long as they finally set

things right before sentencing. Contrast, United States v. Gonzalez Cueto, 803 Fed. Appx. 552,

554–55 (2d Cir. 2020)(unpublished)(“district court did not err in concluding that Gonzalez Cueto

was not entitled to safety-valve relief because it found that he was untruthful about his

involvement in the offense at trial, and he maintained that version of the events during the

proffer.”)(emphasis added) Mr. LaCola fully acknowledged and disclosed his conduct to qualify

for the safety valve.

       Mr. LaCola has satisfied the criteria for application of the safety valve to apply here,

even considering his misconduct both before and after arrest. See, United States v. Mejia-

Pimental, 477 F.3d 1100, 1104–08 (9th Cir. 2007) citing United States v. Schreiber, 191 F.3d

103 (2d Cir.1999) (“The breadth of the “good faith” requirement in the context of the safety




                                                  7
valve is limited by the boundaries of the statutory language; that is, a defendant satisfies his

“good faith” obligation by providing the Government with truthful, complete information by

the time of the sentencing hearing. Anything else would unjustifiably impose on a defendant an

additional burden above and beyond the plain meaning of the text of § 3553(f).”) Furthermore,

this is a case aligned with the purpose of the safety valve exception:

       The purpose of the safety valve was to remedy a perceived inequity resulting from
       mandatory minimum sentences. More culpable criminals could lessen their
       sentences by trading valuable information, but less culpable defendants might
       lack such leverage. The safety valve allows low-level offenders without
       appreciable criminal history to proffer the information they have, provided it is
       truthful and entire, and become eligible for a two-level downward adjustment and
       no mandatory minimum sentence. …it is intended to encourage the taking of
       responsibility for one's criminal actions.

Borras v. United States, No. 02 CIV. 9432 (AKH), 2003 WL 21960991, at *2–3 (S.D.N.Y.

Aug. 13, 2003) Mr. LaCola has so taken responsibility for his actions.

       Further, the plain meaning of these provisions limits a court's discretion in determining

whether or not the statutory criteria have been met; once it has been determined that they have,

the court is required to disregard any mandatory minimum in imposing sentence. United States

v. Jeffers, 329 F.3d 94, 100 (2d Cir. 2003) citing United States v. Chen, 127 F.3d 286, 290 (2d

Cir.1997) (“[A] sentencing court must disregard statutorily mandated minimum sentences for

certain narcotics offenses where the defendant [complies with § 3553(f)(1)-(5)].”)

       If this Court finds that Mr. LaCola has satisfied the safety valve, he is entitled to a two-

level downward adjustment in his offense level as provided for in U.S.S.G. § 2D1.1(b)(18), that

instructs: “If the defendant meets the criteria set forth in subdivisions (1)-(5) of subsection (a) of

§ 5C1.2 (Limitation on Applicability of Statutory Minimum Sentences in Certain Cases),

decrease by 2 levels. See, e.g., United States v. Osei, 107 F.3d 101, 103-05 (2d Cir.1997) (per

curiam) Such a downward adjustment would result in a total offense level of 27.



                                                  8
       C. The Section 3553(a) Factors Support a Downward Departure

       1. The nature and circumstances of the offense

       Conspiracy to launder drug money and to distribute cocaine are both serious charges,

however, the limit of Mr. LaCola’s involvement should be considered.

       As described above under the leader/organizer analysis, Mr. LaCola had never been

involved in money laundering nor cocaine distribution before the activities involved in this case.

Mr. LaCola decided to participate in these two activities to try to make fast money before

moving on to a new life in California to pursue a venture in the legitimate marijuana industry.

Mr. LaCola had made efforts to earn money through other legal options. He had sold his house

and was using part to live on while he sought to invest the rest of the money, ultimately making

the ill-advised decision to invest in cocaine and participate in some street-level deals. When

pressed by a friend (confidential informant) to assist with money laundering, Mr. LaCola

referred Mr. Tidalgo and on one occasion met and counted the money and was expecting to

receive a small cut for doing so. While not to discount the seriousness of the activities in which

Mr. LaCola became involved, Mr. LaCola was not a controlling party.

       As to the post-arrest conduct, Mr. LaCola tried to have it both ways contrary to his

release conditions. He violated those conditions by contacting co-conspirators and discussing the

case and advising them to contact him on a new phone to avoid detection of law enforcement

agents. He now understands very well the ridiculous folly of the game he was playing and what

it cost him. He came clean about this serious conduct and acknowledged his fault.

       2. History and characteristics of the defendant

       Mr. LaCola was born and raised in Staten Island. He graduated from St. Peter’s Boys

High School then studied for a year at Wagner College and then studied for a few years at the




                                                 9
College of Staten Island. While he did not earn a degree, his studies were focused on marketing

and finance. During college, Mr. LaCola worked at a hospital and worked for a summer at Island

Wide Produce in Staten Island where he reconnected with a friend whom he knew from their

neighborhood when they were young kids. Thereafter, Mr. LaCola worked for Erjo Inc. and

Parrotta Trucking making truck deliveries.

        Around 2007, Mr. LaCola suffered the loss of his significant other of 20 years who

passed away. He was in a state of depression and cut himself off from others for some time.

When he began to get himself back out of the house, he ran into his old friend who owned a

pizzeria in Mr. LaCola’s neighborhood. Mr. LaCola began hanging out at the pizzeria and came

to see the pizzeria owner as a trusted friend. Because of this friendship, when this friend came to

Mr. LaCola in need of financial assistance stating he was in trouble because he owed money to

the government, Mr. LaCola lent the friend money to help him and his family.

        Thereafter, Mr. LaCola attempted opening a produce company with friends who had

connections in the produce and restaurant industries, but this ultimately failed. While Mr.

LaCola was briefly involved in a television show, Staten Island Hustlers, on CNBC, he did not

gain much in earnings. He could no longer afford his home in Staten Island and sold it rather

than face foreclosure. Mr. LaCola began pursuing the opportunity of legitimate marijuana

business in California – his “dream job.” But this required investment capital he did not have.

He lived in California from late September 2014 to January 2015 pursuing a prospect with one

investor that ultimately did not materialize. He continued trying to raise funds and pursue

partners to establish a legal marijuana venture, including working with his friend Patrick

Tidalgo, who joined in this pursuit.2


2
        We note as to PSR ¶ 70, other investors contributed to the costs of a warehouse and license for
the legal marijuana grow-house – it was not Mr. LaCola who put up that money.


                                                   10
       After repeated efforts and failed deals, Mr. LaCola returned to New York and went to his

old friend to get back the money he had previously lent him. During this time, the friend had

repeatedly suggested to Mr. LaCola that he become involved in cocaine deals in order to make

fast money. Mr. LaCola had rejected this proposal for some time and sought to stick to legitimate

business but when Mr. LaCola returned to New York and the friend could not pay back on the

loan, Mr. LaCola agreed to get involved in the activities underlying these offenses.

       Mr. LaCola has no prior convictions and no history of violence, substance abuse, or

mental health issues. Though resources have been limited due to the pandemic, Mr. LaCola has

participated in one math class at MDC and has recently signed up for another course on financial

savings. In the last two years he has had only one disciplinary infraction that involved conduct of

his cellmate and was ultimately suspended and cleared.

       Mr. LaCola has the support of his family and some close friends (submitted with this

memorandum as Exhibit A). Mr. LaCola’s sister, brother-in-law, niece, and nephew have

submitted letters (Exhibit A-1 to A-4) expressing their continued support for him as reflected in

their own words in their attached letters. His sister and brother-in-law, Josie and Louis Mangan,

will welcome Mr. LaCola into their home upon his release. Mr. LaCola’s elderly mother lives

there as well and is aware of Mr. LaCola’s arrest and plea and remains supportive of him. Mr.

LaCola also has some close friends who express their support for the Court’s consideration as

well. (Exhibit A-5 to A-9)

       3. The need for the sentence imposed to reflect the seriousness of the offense, to
          promote respect for the law, and to provide just punishment for the offense

       Based on the limited extent of Mr. LaCola’s involvement and control over the operations

combined with his lack of criminal record and the policy goals of the safety valve for which he




                                                11
qualifies, along with the impact of COVID-19 on Mr. LaCola’s time incarcerated to now, time-

served is a just punishment.

       Mr. LaCola was remanded on May 3, 2019 for his post-arrest conduct and has been in

custody at MDC since that time. As well-known to the Court, when the COVID-19 pandemic

began to spread in the United States in early 2020, restrictive measures in prisons were taken in

an effort to contain the spread of coronavirus, including at MDC where Mr. LaCola has been

incarcerated. See, e.g., Chunn v. Edge, 465 F. Supp. 3d 168, 179 (E.D.N.Y. 2020)(MDC’s

COVID-19 Action Plan phase implemented on March 13, 2020 included suspending virtually

all legal and social visitation and put in place modified operations including lockdowns where

inmates are secured in their cells) For the last year, the most that Mr. LaCola has been let out of

his cell has been for 3 hours in one day and that was only allowed for a few months. For most

of the last year, Mr. LaCola has been on lockdown in his five by nine foot cell with a cellmate

for almost 23 hours a day. The short time inmates are released from lockdown have been their

only chance to get a shower or to try to call their family or try to call their attorney or use the

computer, often being forced to just pick one. Thus, inmates have limited in recreation and

cannot participate in any courses or other rehabilitative activities in addition to a limited ability

to stay in contact with friends or family in the outside community.

       Courts have recognized that the pandemic has made “incarceration harsher and more

punitive than would otherwise have been the case” because federal prisons “have had to impose

onerous lockdowns and restrictions that have made the incarceration of prisoners far harsher

than normal.” United States v. Rodriguez, 00 CR. 761-2 (JSR), 2020 WL 5810161, at *3–4

(S.D.N.Y. Sept. 30, 2020)(granting motion to reduce sentence based in part because “the actual

severity of [defendant's] sentence as a result of the COVID-19 outbreak exceeds what the Court




                                                  12
anticipated at the time of sentencing.”); see also, United States v. Mel, CR TDC-18-0571, 2020

WL 2041674, at *2–3 (D. Md. Apr. 28, 2020) (“The fact that Mel has been incarcerated at FCI-

Danbury during a serious outbreak of COVID-19 inside the facility sufficiently increased the

severity of the sentence beyond what was originally anticipated that the purposes of sentencing

are fully met even with the two-week reduction. Indeed, the actual severity of the sentence as a

result of the COVID-19 outbreak exceeds what the Court anticipated at the time of sentencing.

Accordingly, the Court finds that the requested reduction is warranted upon consideration of the

§ 3553(a) factors.”) In light of this circumstance, courts have credited defendants with

additional time served due to the severity. See, e.g., United States v. Macfarlane, 438 F. Supp.

3d 125, 126–27 (D. Mass. April 14, 2020)(“Given the described circumstances, the Court

determines that Macfarlane's two-week confinement in solitary quarantine in a higher security

facility is the equivalent of two months in the Camp to which he was originally assigned. The

Court therefore deems that, after he has completed his 14-day quarantine on April 21, 2020,

Macfarlane will have served more than five months of his sentence. The Court will thereupon

reduce his sentence to time served…”)

       It is appropriate to consider these pre-trial conditions in assessing an appropriate

sentence for Mr. LaCola. See, United States v. Carty, 264 F.3d 191, 196–97 (2d Cir.

2001)(“pre-sentence confinement conditions may in appropriate cases be a permissible basis for

downward departures”) Because of the severe conditions under which Mr. LaCola has been

incarcerated at MDC for the last year, we submit that the COVID-19 time should be credited as

two years (for a total of effectively three years already served).

       We also point out an additional punishment Mr. LaCola has suffered as a collateral

matter. He had settled his past employment positions and was working with investors to develop




                                                 13
a legal marijuana cultivation business in California. Now, as a drug felon, that occupation is

forbidden.

       4. The need for the sentence imposed to afford adequate deterrence to criminal
          conduct and to protect the public from further crimes of the defendant

       Just before his arrest, Mr. LaCola wanted out, coming to realize what he was risking and

that he should instead only pursue his ambitions in legal cannabis. He stupidly thought he could

make fast money off a cocaine deal and get back the money he loaned to his friend by arranging

the money laundering connection. He thought he would then be home free for California and the

legal cannabis market. He risked everything and lost it and has had nothing but that to dwell on

since being remanded over the last two years. He is a first-time offender and this is the first time

he has been incarcerated. He is now 54 years old. Based on his age, record, time-served, and all

he has lost along with his freedom, time-served is adequate to deter Mr. LaCola and protect the

public from any further crimes.

       5. The need for the sentence imposed to provide the defendant with needed
          educational or vocational training, medical care, or other correctional
          treatment in the most effective manner

       There is no such particular need here.

       6. The kinds of sentences available and sentencing range

       The PSR initially calculated a guidelines range of 87 to 108 months based on the

offense level of 29. The cocaine conspiracy count carries a mandatory minimum of five years.

However, as shown above, Mr. LaCola is eligible for the safety valve, and a two-level

downward departure. Thus, the offense level should be 27 and with a criminal history category

of I, the guideline range is 70 to 87 months. The Court should disregard the mandatory

minimum of five years. We submit a downward departure is appropriate.




                                                14
       7. The need to avoid unwarranted sentence disparities among defendants with
          similar records who have been found guilty of similar conduct

       As of this time, the co-conspirators have not been sentenced.

       A sentence of time-served or three years fits within the appropriate range in

consideration of Mr. LaCola having no prior criminal record or history of violence, his age,

and the limit of his involvement.

       Contrast, examples of higher sentences involving more extensive drug operations and

money laundering operations: United States v. Hidalgo, 462 F. Supp. 3d 470, 475 (S.D.N.Y.

2020)(defendant sentenced to 36 months where he participated in a money laundering

operation for a considerable period of time, from 2008 to 2013, did business with narcotics

traffickers, purchasing over $6 million dollars of commodities from narcotics traffickers with

full knowledge that the commodities were the fruits of narcotics trafficking activities, and court

found that the defendant's activities were an important part of narcotics trafficking); United

States v. Rubin, 743 F.3d 31, 34 (2d Cir. 2014)(36 month sentence for conspiracy to violate the

Unlawful Internet Gambling Enforcement Act, conspiracy to commit bank fraud, and

conspiracy to launder money where defendant had lengthy criminal record and played a central

role in the fraud and money laundering conspiracies charged); United States v. Echeverria, 18

CR. 347 (RMB), 2020 WL 7625145, at *5 (S.D.N.Y. Dec. 22, 2020)(defendant with criminal

history category I sentenced to 72 months where involved in distributing 10 kilograms of

cocaine and also “approximately nine million dollars’ worth of illegal narcotics proceeds, over

a multi-year period, in concert with others” and defendant “did not merely participate in a few

isolated money laundering instances” but “regularly worked for narcotics traffickers, assisting

them in moving money they earned through their drug dealing and thereby sustaining their

narcotics trafficking as well as facilitating their concealment of their illegal conduct” and he



                                                 15
“was an eager and enterprising participant in money laundering, seeking out opportunities

where available”); United States v. Santana, 14-CR-2253 (DMS), 2020 WL 6799697, at *2

(S.D. Cal. Nov. 19, 2020)(Defendant was convicted for conspiracy to launder monetary

instruments and sentenced to 97 months where he was a high-level money launderer working

to transfer millions of dollars in drug proceeds from the United States to Mexico and Colombia

and his actions resulted in the importation of vast amounts of cocaine and methamphetamine

into the United States)

       8. The need to provide restitution to any victims of the offense

       No restitution is required here. (PSR ¶96)

       The plea agreement provides for forfeiture of $20,000 (Mr. LaCola’s profit from this

venture). Thus, Mr. LaCola does not object to the government’s proposed order of forfeiture

(ECF 77) except that while the plea agreement provides that payment is due within 30 days of

sentencing, Mr. LaCola has no means to pay that amount at this time. This was raised before Mr.

LaCola signed the plea agreement, and his financial status has been confirmed by the PSR (¶¶

76-82). We note that Probation confirmed that Mr. LaCola was not required to provide the

waivers (PSR ¶ 53) typically provided for further financial investigation due to the logistical

challenges from Mr. LaCola’s incarceration at MDC with COVID-19 restrictions in place. Mr.

LaCola disclosed all financial information that he has through counsel and will continue to

cooperate with required disclosures. Mr. LaCola does not have funds or assets to pay the

$20,000 forfeiture money judgment within 30 days of sentencing but seeks to set up a payment

plan upon his release and obtaining of gainful employment.




                                                16
                                   SENTENCE PROPOSED

       Through this monumentally stupid folly for which he has taken responsibility and

acknowledged his fault and shown remorse, Mr. LaCola has lost all his money, lost his

residence, become a felon, and thus has lost any ability to participate in the growing, legal

cannabis business. He will leave prison with nothing. He has thus gone from a man with a life,

assets, and a promising business to a man who walks out with nothing but empty disgrace.

       Considering all the above, we believe this is an appropriate case to depart downward

from the guideline range and mandatory minimum five years normally imposed for the charges

here and that time-served or a three-year sentence would be appropriate. This is a significant

sentence to someone with no criminal record and incarcerated for the first time at Mr. LaCola’s

age and particularly under the more severe conditions imposed by COVID-19. A longer

sentence will not serve to appropriately punish Mr. LaCola but rather seems likely to inhibit

rehabilitation and a return to legitimate employment and connection with the law-abiding

community.



Dated: February 26, 2021                      Respectfully submitted,

                                              MARKHAM & READ

                                              /s/ Bridget A. Zerner ___
                                              Bridget A. Zerner (Bar No. BZ2582)
                                              John J. E. Markham, II (Bar No. JM4744)
                                              One Commercial Wharf West
                                              Boston, MA 02110
                                              Tel: 617-523-6329
                                              Fax: 617-742-8604
                                              Email: bzerner@markhamread.com
                                              Attorneys for Adolfo LaCola




                                                 17
                                     Certificate of Service

       I hereby certify that on February 26, 2021 I caused the undersigned to be served with the
forgoing by e-filing that motion on the CM/ECF filing system:

AUSA David J. Lizmi
United States Attorney's Office
Eastern District Of New York
271 Cadman Plaza East
Brooklyn, NY 11201
Email: David.Lizmi@usdoj.gov


                                                              /s/ Bridget A. Zerner
                                                              Bridget A. Zerner




                                               18
